ON MOTION TO DrSMISS.
MOORE, J.
When the appeal has been granted upon motion in open Coprt all that is required of the Judge is that he shall fix the amount of security and cause the same with the order granting the appeal, to be entered upon.the minutes of the Court.
*319June 27th, 1904.
The dismissal of this appeal is moved for on the ground that the trial Judge “did not fix the amount of security to be given by said applicant, as required by Art. 574 C. P.”
The motion is based upon an error of fact.
The judgment appealed from is for $175.60 with 5 per cent, per annum interest from Nov. ist, 1902.
The motion for a suspensive appeal was made and the order was granted, in open Court. The Judge fixed the amount of security at $350.00, “and caused the same with the order granting the appeal to be entered upon the minutes of the Court,” C. P. 574; as all of which appears by the minute entries in the transcript of appeal filed herein. This is all that the law requires.
Motion denied.